Citation Nr: 1639343	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes, to include as due to herbicide exposure on Andersen Air Force Base in Guam.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1954 to March 1958.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  Both VBMS and the Veteran's Virtual VA include VA treatment records more recent than those reviewed in the October 2014 statement of the case.  To the extent that the new VA treatment records are relevant to the claim on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the October 2014 statement of the case on remand.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes, based on herbicide exposure while stationed at Andersen Air Force Base in Guam.  To support this contention, he has submitted researching suggesting that herbicides were used in Guam from 1955 through 1960.  His DD 214 verifies that he served abroad for 3 months, but does not list the dates or location of that Foreign Service.  The Board notes that VA treatment records reflect a current diagnosis of diabetes mellitus, type II.  

The Board finds that remand is required to attempt to verify the Veteran's claimed exposure to herbicides in Guam.  Specifically, the RO requested the Veteran's service treatment records and any documents showing exposure to herbicides via the Personnel Information Exchange System (PIES) in May 2011.  The RO received a negative PIES response regarding documents that show exposure to herbicides in May 2011, and received the Veteran's service treatment records in June 2011.  The RO also contacted the Veteran regarding the details of his claimed herbicide exposure in December 2013.  The RO listed the Veteran's lack of a response in the January 2014 formal finding of a lack of information required to corroborate exposure to herbicides in Guam.  

Nevertheless, the Veteran has consistently provided the information that he was exposed to herbicides in at Andersen Air Force Base in Guam throughout his claim.  His September 2010 claim, May 2011 VCAA response, May 2013 Notice of Disagreement, November 2014 Substantive Appeal, and May 2016 Congressional Inquiry have all detailed his contentions.  As stated above, the Veteran has also submitted research suggesting that herbicides were used in Guam from 1955 through 1960, and his service from September 1954 to March 1958 fits into this period.  In addition, as stated above, his DD 214 shows that the Veteran did have three months of Foreign Service.  However, the RO has never requested his service personnel records via PIES.  On remand, the RO should obtain the Veteran's service personnel records, and use the dates and locations of his foreign service to follow the guidelines of M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.a to verify potential herbicide exposure on a factual basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran for further information as to the approximate dates, location(s), and nature of the alleged exposure to herbicides in Guam.  

2.  The AOJ should also take all appropriate steps to obtain the Veteran's service personnel records to ascertain the dates and location of his foreign service, to include contacting the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request complete service personnel records for the Veteran's period of active duty in the Air Force from September 1954 to March 1958.  

3.  Based on the information provided by the Veteran in response to the above development and/or based on the dates and location of his foreign service as listed in his service personnel records, furnish a detailed a description of the claimed in-service herbicide exposure to Compensation Service, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.

4.  If the Compensation Service determines that herbicides were not used as claimed and sufficient information has been provided to complete a request to the Joint Services Records Research Center (JSSRC) for verification of exposure to herbicides in Guam, the AOJ should then submit such a request to the JSSRC.  

5.  If Compensation Service determines that herbicides were not used as claimed and the Veteran has not provided sufficient information to permit a search by the JSSRC, then refer the case to the JSSRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

